NUMBER 13-12-00762-CV

                                  COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                           CORPUS CHRISTI - EDINBURG


              IN RE CLAUDIA MARTINEZ AND JUAN MARTINEZ


                         On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Longoria1
                  Per Curiam Memorandum Opinion

       Relators, Claudia Martinez and Juan Martinez, filed a petition for writ of

mandamus and motion for immediate temporary relief in the above cause on December

18, 2012. The Court granted the motion for immediate temporary relief, and requested

and received a response to the petition for writ of mandamus from the real party in

interest, Lone Star National Bank.

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that the petition for writ of
       1
         The Honorable Rose Vela, former Justice of this Court, did not participate in this opinion
because her term of office expired on December 31, 2012. In accordance with the appellate rules, she
was replaced on panel by Justice Nora Longoria. See TEX. R. APP. P. 41.1(a).
mandamus should be denied. Accordingly, the stay previously imposed by this Court is

LIFTED and the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.4,

52.8, 52.10(b).


                                                   PER CURIAM


Delivered and filed the 3rd
day of January, 2013.




                                            2